COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Phillips 66 Company

Appellate case number:    01-16-00108-CV

Trial court case number: 2014-20601

Trial court:              133rd District Court of Harris County

        Relator Phillips 66 Company has filed a petition for writ of mandamus directed at the
trial court’s order granting a motion to compel discovery filed by the Real Parties in Interest.
       Phillips 66 has also filed an Opposed Emergency Motion for Temporary Stay, asking us
to stay the trial court’s order pending resolution of the mandamus petition. The motion is
granted; we stay the trial court’s order compelling discovery pending further order of this Court.
See TEX. R. APP. P. 52.10.
       The Court requests a response to the petition from the Real Parties in Interest. The
response shall be filed within 15 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: February 16, 2016